EXHIBIT 10.2 b DEBT CONVERSION AGREEMENT AND RELEASE THIS DEBT CONVERSION AGREEMENT AND RELEASE (this “Agreement”) is made and entered into effective as of the 21st day of April 2008, by and between Triumph Small Cap Fund, Inc. (“Triumph”) and In Veritas Medical Diagnostics, Inc. (the "Company"). WHEREAS, the Company is indebted to Triumph in the aggregate sum of Four Hundred and Fifty Thousand ($450,000) Dollars plus accrued interest amounting to Sixty Thousand, Two Hundred and Sixteen ($60,216) Dollars pursuant to certain Secured Convertible Debentures set forth on Schedule I attached hereto (collectively, the “Debentures”), of the Company issued on the dates and in the amounts as indicated on Schedule I. WHEREAS, the Company is also indebted to Triumph in the aggregate sum of One Hundred and Five Thousand, EightHundred and Nineteen ($105,819) Dollars (the “Short Term Advances”) which were advanced to the Company by Triumph. WHEREAS, Triumph desires to convert the Debentures and the Short Term Advances into shares of the Company’s common stock at a price of $0.05 and the Company is willing to do so pursuant to the terms of this Agreement. NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of which are hereby acknowledged and confessed, the Parties agree as follows: 1.CONSIDERATION.Upon execution of this Agreement by the parties and delivery to the Company of the Debentures pursuant to Section 2 below, the Company shall promptly arrange for issuance of a stock certificate to Triumph representing 12,320,700 shares of the
